DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11157410. Although the claims at issue are not identical, they are not patentably distinct from each other because while claim 1 of the above patent is directed towards a different statutory category, the process and steps are not patentably distinct. Applying the process and steps of one statutory category to another statutory category is an obvious modification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orogvany et al (US 2019/0004969 A1) hereinafter referred to as Orogvany in view of Martin et al (US 2014/0344225 A1) hereinafter referred to as Martin.

	Regarding claim 12, Orogvany teaches A method for cache invalidation in a content delivery system, the method comprising:
 	maintaining an object cache for a first node, the object cache comprising objects used by the first node to generate web content, the objects in the object cache being cached versions of objects from a repository of objects that are publishable to a plurality of nodes (Orogvany [0035] "Each data center may include its own cache (e.g., partitioned memory of a data center), which may be responsible for storage of objects recently read by the servers"; [0020] "The local office 103 may also include a content server 106. The content server 106 may be one or more computing devices that are configured to provide content to users at their premises. This content may be, for example, video on demand movies, television programs, songs, text listings, web pages, articles, news, images, files, etc");
wherein the broadcast cache invalidation queue is shared by the plurality of nodes and stores cache invalidations corresponding to operations that affected objects in the repository of objects (Orogvany Fig. 3; [0040] "Each data center may include its own recently updated object (RUO) manager, which may be responsible for storing, updating, and managing a list of object identifiers of objects that have been updated recently enough in the distributed database system 300 that the propagation of the updated object to each of the databases in the distributed system 300 is likely or predicted to be still in progress"; Examiner's Note: As the updates for the objects throughout the system are not complete, the list of object identifiers managed by the RUO is a pending invalidation queue. Per Fig. 3, the RUO is remote from the nodes and shared between all nodes (servers)), however Orogvany does not explicitly teach maintaining an invalidation status for the first node, the invalidation status identifying a last cache invalidation from a broadcast cache invalidation queue that was processed with respect to the object cache; accessing, by the first node, the invalidation status to determine the last cache invalidation from the broadcast cache invalidation queue that was processed with respect to the object cache for the first node; retrieving, by the first node, a set of cache invalidations from the broadcast cache invalidation queue that have not been processed yet by the first node with respect to the object cache for the first node, processing, by the first node, the set of cache invalidations retrieved from the broadcast cache invalidation queue to clear invalid objects from the object cache for the first node; and based on processing the set of cache invalidations to clear invalid objects from the object cache for the first node, updating the invalidation status for the first node.

Martin teaches maintaining an invalidation status for the first node, the invalidation status identifying a last cache invalidation from a broadcast cache invalidation queue that was processed with respect to the object cache (Martin [0070] "Dependency manager 116 can receive the invalidation events from invalidation generator 114 and store them in a queue or other data structure"); 
accessing, by the first node, the invalidation status to determine the last cache invalidation from the broadcast cache invalidation queue that was processed with respect to the object cache for the first node (Martin [0078] "As discussed previously, in some embodiments, dependency manager 116 can maintain a list (or other structure) in dependency database 118 pertaining to object modifications. Thus, dependency manager 116 can traverse the list back to such time as when page generator 104 began the page regeneration session searching for overlapping modifications. When dependency manager 116 determines that at least one overlapping object modification exists, dependency manager 116 can request that cache manager 112 invalidates the subject page via a page invalidation notification. Cache manager 112 can request invalidated pages 140 be regenerated as described above"; Examiner's Note: When ready to process invalidations, Martin teaches a system that searches the list for the last processed invalidation in order to process the remaining pending invalidations); 
retrieving, by the first node, a set of cache invalidations from the broadcast cache invalidation queue that have not been processed yet by the first node with respect to the object cache for the first node (Martin [0078] "As discussed previously, in some embodiments, dependency manager 116 can maintain a list (or other structure) in dependency database 118 pertaining to object modifications. Thus, dependency manager 116 can traverse the list back to such time as when page generator 104 began the page regeneration session searching for overlapping modifications. When dependency manager 116 determines that at least one overlapping object modification exists, dependency manager 116 can request that cache manager 112 invalidates the subject page via a page invalidation notification. Cache manager 112 can request invalidated pages 140 be regenerated as described above"; Examiner's Note: When ready to process invalidations, Martin teaches a system that searches the list for the last processed invalidation in order to process the remaining pending invalidations), 
processing, by the first node, the set of cache invalidations retrieved from the broadcast cache invalidation queue to clear invalid objects from the object cache for the first node (Martin [0078] "As discussed previously, in some embodiments, dependency manager 116 can maintain a list (or other structure) in dependency database 118 pertaining to object modifications. Thus, dependency manager 116 can traverse the list back to such time as when page generator 104 began the page regeneration session searching for overlapping modifications. When dependency manager 116 determines that at least one overlapping object modification exists, dependency manager 116 can request that cache manager 112 invalidates the subject page via a page invalidation notification. Cache manager 112 can request invalidated pages 140 be regenerated as described above"); and 
based on processing the set of cache invalidations to clear invalid objects from the object cache for the first node, updating the invalidation status for the first node (Martin [0076] "When dependency manager 116 receives a second, and overlapping, invalidation event during the session, dependency manager 116 can retain the previous and current invalidation events rather than discarding them"; Examiner's Note: as the list of events contains previous and current events, the status would be automatically updated each time an event is moved to the previous section).
As Orogvany and Martin are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Orogvany with the event list tracking of Martin. One of ordinary skill in the art would have been motivated to make this modification because as noted by Martin in [0012], maintaining a list of previously processed events as well as pending events allows for identification of overlapping events. By tracking and using the methods in Martin, the impact of overlapping events is minimized.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orogvany and Martin as applied to claim 12 above, and further in view of Saidi et al (US 2013/0268930 A1) hereinafter referred to as Saidi.

		Regarding claim 13, the combination of Orogvany and Martin teaches The method of claim 12, however the combination of Orogvany and Martin does not explicitly teach determining a number of cache invalidations in the broadcast cache invalidation queue that have not been processed yet with respect to the object cache; and comparing the number of cache invalidations in the broadcast cache invalidation queue that have not been processed yet with respect to the object cache with a threshold that triggers clearing of the object cache, wherein the set of cache invalidations from the broadcast cache invalidation queue that have not been processed yet with respect to the object cache are retrieved and processed by the first node dependent on a determination that the number of cache invalidations in the broadcast cache invalidation queue that have not been processed yet with respect to the object cache does not exceed the threshold.
Saidi teaches determining a number of cache invalidations in the broadcast cache invalidation queue that have not been processed yet with respect to the object cache (Saidi [0066] "FIG. 7 schematically illustrates the upgrading of a partial invalidate maintenance message which may be performed by the behaviour modifying circuitry 22. Step 38 waits until a partial invalidate message is received. Step 40 then determines whether greater than a threshold number of partial invalidate messages for a given virtual machine identifier have already been received";); and comparing the number of cache invalidations in the broadcast cache invalidation queue that have not been processed yet with respect to the object cache with a threshold that triggers clearing of the object cache, wherein the set of cache invalidations from the broadcast cache invalidation queue that have not been processed yet with respect to the object cache are retrieved and processed by the first node dependent on a determination that the number of cache invalidations in the broadcast cache invalidation queue that have not been processed yet with respect to the object cache does not exceed the threshold (Saidi [0067] "If the determination at step 40 is that greater than the threshold number of partially invalidates have already been received from the given virtual machine execution environment, then processing passes to step 44 where the partial invalidate broadcast maintenance request is upgraded to a full invalidate broadcast maintenance request. As an example, the partial invalidate broadcast maintenance request may request the invalidation of selected instructions stored at specified instruction addresses within a local instruction cache. In contrast, a full invalidate broadcast maintenance message may request the flushing of the entire local instruction cache. The full invalidate is a superset of the partial invalidate. The flow diagram in FIG. 7 exploits the realisation that in some circumstances it is more efficient to perform a full flush once rather than repeatedly interrupt processing at a broadcast receiving processing element in order to perform a partial invalidate. Once a full invalidate has been performed, then any subsequent partial invalidations may be ignored with safety"; Examiner's Note: a full invalidation command clears the entire cache while a partial invalidation only clears the dirty objects).
As Orogvany with Martin and Saidi are all in a similar field of endeavor of shared cache control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Orogvany and Martin with the full flush of Saidi. One of ordinary skill in the art would have been motivated to make this modification because as noted by Saidi in [0067], a full flush is sometimes more efficient than a multitude of select invalidations “in some circumstances it is more efficient to perform a full flush once rather than repeatedly interrupt processing at a broadcast receiving processing element in order to perform a partial invalidate. Once a full invalidate has been performed, then any subsequent partial invalidations may be ignored with safety”.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orogvany and Martin as applied to claim 12 above, and further in view of McKenney (US 2012/0324170 A1) hereinafter referred to as McKenney.

		Regarding claim 16, the combination of Orogvany and Martin teaches The method of claim 12, wherein the object cache is shared with a second node from the plurality of nodes and wherein the invalidation status for the first node is a shared invalidation status stored in a shared location accessible to the second node (Orogvany Fig. 3; [0035] "Each data center may include its own cache (e.g., partitioned memory of a data center), which may be responsible for storage of objects recently read by the servers"; Examiner's Note: As seen in Fig. 3, the cache 310 is shared between servers A1-An. In addition, as the global cache is being locked, the lock is at a shared location), however the combination of Orogvany and Martin does not explicitly teach the method further comprising: obtaining, by the first node, a new lock on the object cache, wherein the first node clears the invalid objects from the object cache while the new lock on the object cache is asserted.
McKenney teaches the method further comprising: obtaining, by the first node, a new lock on the object cache (McKenney [0076] "In block 80, the lock for the global cache record data structure 28B is acquired";); wherein the first node clears the invalid objects from the object cache while the new lock on the object cache is asserted (McKenney [0076] "In block 82, the actual cache flush operation is performed").
As Orogvany with Martin and McKenney are all in a similar field of endeavor of shared cache control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Orogvany and Martin with the cache lock and flush of McKenney. One of ordinary skill in the art would have been motivated to make this modification because locking a shared cache to a single processor prevents contention of the cache by other processors that would cause system instability and lost data.

	Regarding claim 17, the combination of Orogvany with Martin and McKenney teaches The method of claim 16, further comprising storing a shared lock file in a shared directory location shared by the first node and the second node, the shared lock file indicating a current lock on the object cache (McKenney [0076] "In block 80, the lock for the global cache record data structure 28B is acquired"; Examiner's Note: As the data structure is for the global record, the lock is in a shared location accessible by multiple nodes).

Regarding claim 18, the combination of Orogvany with Martin and McKenney teaches The method of claim 18, further comprising: the lock properties file for the first node including a processor identifier for a processor at the first node (McKenney [0071] "A global lock may be used to synchronize access to the global cache record data structure 28B. As shown in FIG. 5, a processor counter 28D and a grace period phase counter 28E are also used. The processor counter 28D keeps track of the number of processors (or processor groups) that need to perform the communicate and flush operations"; Examiner's Note: tracking the processors that are still pending the operations indirectly also tracks the processors that have already completed the operations), wherein creating the shared lock file comprises storing the lock properties file for the first node as the shared locked file (McKenney [0076] "In block 80, the lock for the global cache record data structure 28B is acquired"; Examiner's Note: As the data structure is for the global record, the lock is in a shared location accessible by multiple nodes), however, the combination of Orogvany with Martin and McKenney does not explicitly teach creating, by the first node, a lock properties file for the first node, and a last checked time indicating a last time the processor at the first node checked the broadcast cache invalidation queue for cache invalidations that had not been processed with respect to the object cache.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Orogvany with Martin and McKenney to create the initial global lock file in use by McKenney (see [0076] of McKenney for the details of the global lock file), thus teaching creating, by the first node, a lock properties file for the first node. This would be an obvious modification as the system would be unable to use a file if the file was not first created and available to use. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Orogvany with Martin and McKenney to include a timestamp of the last time the system reviewed the stale object list. As can be seen in Orogvany starting at [0047], the system tracks the amount of time required to propagate changes through the system. Therefore, by having the timestamp of when the last set of changes where applied to the system, the calculation of the propagation time can be completed at any time instead of only at the time of the change being applied.



Allowable Subject Matter
Claims 1-11 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 14, 15, 20, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Assigning a sequence identifier to pending invalidations appears to be novel and not found in the current art of record. The closest system in the art is tracking object versioning. However, this requires each node to do a full table walk of each object in the pending invalidation list to check the current version in the cache to the version pending invalidation. The use of the claimed sequence identifier however, allows the system to jump right to the entry in the table with the next identifier in the sequence and thus does not require a full table walk.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132